                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

DR. PATT MCGUIRE,                          )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )        Case No. 4:17 CV 2818 CDP
                                           )
ST. LOUIS COUNTY, MISSOURI,                )
et al.,                                    )
        Defendants.                        )

                          MEMORANDUM AND ORDER

      On February 7, 2019, the Court dismissed this case because of plaintiff’s

willful refusal to comply with Court orders and her abuse of the litigation process.

The case is now before the Court on the many motions plaintiff has filed after the

dismissal, and on defendants’ bill of costs.

      Motion to Reconsider and for Reinstatement of Lawsuit

      Plaintiff argues that the Court’s dismissal was unjust because she is

representing herself pro se, because she properly asserted a still-unspecified

“privilege” in her refusal to answer questions in her deposition, because defendants

and the court reporter used a “fake document,” because the defendants and court

reporter spoliated evidence or committed crimes by not providing her deposition

errata sheet, because she be allowed to refuse to answer any questions about

anything that happened on the job that was not specifically actionable as a claim of
discrimination in this case, because I stated in the order that she filed a document

the day after one of the depositions when in fact she filed it the same day as the

deposition, and because I was biased against her. She also filed a motion to

reinstate the case because the missing errata sheet has now been provided.

      Nothing in the motion to reconsider is new; I fully considered and rejected

all of the arguments raised in that motion in my earlier order. I have nevertheless

examined all of these arguments again and I again conclude that dismissal was the

only just result in this case, for all the reasons stated in the earlier order. I have

also reviewed the errata sheet, and conclude that it does not change anything.

Although in the sheet she provided her own definition of “blackballing,” she did

not change or provide answers to any of the other numerous questions that she had

refused to answer. I will deny the Motion for Reconsideration [202] and the

Motion to Reinstate the case [208]. I will deny as moot plaintiff’s later-filed

Motion to Stay decision on the motion for reconsideration [211].

      Bill of Costs

      Defendants, who are entitled to recover their costs because they are the

prevailing party, timely filed their Bill of Costs along with supporting

documentation. They seek as taxable costs the $400 filing fee of the Clerk (which

they paid when they removed this case from state court) and deposition costs

totaling $4,494 for the depositions of they took of plaintiff and for copies of

                                            2
depositions taken by plaintiff of defendants Cheryl Campbell, Marshall Day,

Clifford Faddis and Thomas Burkemper.

      Plaintiff objects to the taxation of costs, arguing that requiring her to pay

defendants’ costs would be unjust. She argues that the dismissal was based on

incomplete information because her deposition errata sheet had not been provided

earlier. I have now reviewed that errata sheet and it changes nothing. Her other

arguments that assessing costs is unjust are similarly meritless. Additionally, her

argument that filing fees and costs of depositions are not properly taxable as costs

is directly contrary to 28 U.S.C. § 1920, which specifically lists these as costs that

are taxable.

      Other Motions

      Plaintiff asks, as she has earlier, for the Court to bring criminal charges

against defense counsel because they supposedly presented a “fake document” at

the depositions. This request frivolous. As set out in the February 7 Memorandum

and Order, the document is not fake – it is a document plaintiff wrote, that she

produced in discovery, and that she herself used in taking the deposition of one of

the defendants.

      Plaintiff has also filed several motions regarding how the Clerk of Court

files her documents. These motions are also without merit and will be denied.

      Accordingly,

                                           3
      IT IS HEREBY ORDERED that plaintiff’s Motion for Reconsideration

[202], Motion to Clerk to Correct Error on Filing [207], Motion to Reinstate

Lawsuit [208], Motion to Allow Each Document filed to be a Stand Alone

Document [214], and Motion to Include Criminal Charges [215] are DENIED.

      IT IS FURTHER ORDERED that plaintiff’s Motion to Stay Motion for

Reconsideration [211] is denied as moot.

      IT IS FURTHER ORDERED that Defendants’ Motion for Bill of Costs

[204, 205] is granted and the Clerk of Court shall tax as costs against plaintiff the

sum of $4,894 as set out in the Bill of Costs.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE
Dated this 18th day of April, 2019.




                                           4
